HOBSON (Ret.), Justice
(concurring specially).
I fully concur in the foregoing order denying the petition for writ of certiorari filed herein.
Nevertheless because I was th'e author of this Court’s opinion appearing in 122 So. 2d 471, I am impelled to make some remarks concerning Footnote #6 on page 473 of the published opinion. In the first place it is not the custom of this Court to place in any footnote pronouncements of law necessary to the decision reached. As has been said, these statements were simply “philosophical observations” and are nothing more nor less than obiter dicta. Personally I am still of the view that the first of these statements is correct. It appears that the present administrator of the Rural Electrification Administration has construed the provision of the Rural Electrification Act “The administrator is authorized and empowered to make loans * * * for the furnishing of electric energy to persons in rural areas who are not receiving central station service” in the following manner:
“It is presently the position of the Rural Electrification Administration as it has always been since the enactment of the Rural Electrification Act that a loan may be made for facilities to serve a person to whom central station service is otherwise available if he is not in fact being served. The statutory test as the act clearly states is the ab*138sence and not the unavailability of service.”
I was surprised, not to say shocked and amazed, when counsel for the petitioner furnished us with the foregoing information. However, my first statement in Footnote #6 appears to be supported by an editorial appearing in the Tallahassee Democrat under date of October 2, 1963. The editor who prepared the editorial to which I refer is one of the most able, experienced and well-informed editorial writers of the present era and his philosophy with reference to my second statement in Footnote #6 appears to square with' my own. In fact his reasoning is sound and logical if not irrefragable.
I quote the aforementioned editorial in full:
“REA SHOULD STICK TO ITS ROLE
“The Rural Electrification Administration was set up in the 19'30s to bring electricity to farm families who couldn’t be reached by private power lines. This it has done. Today, 98 per cent of the farms in the nation have electricity.
“Looking for new fields to conquer, the cooperatives sponsored by REA are branching beyond the farms. With the government financing them with 2 per cent interest loans and no income tax on earnings they can outbid private utilities. That means the taxpayer pays the subsidy and the government loses the utility’s taxes. Obviously, this is unfair competition.
“REA should be confined to its own field, if it still has fields to develop. It should not be allowed to expand, bureaucratically, for the mere sake of expanding. It might be time to decide that where it has served its purpose of electrifying areas that could not be reached by private power, it either should be made to stand on its own feet with no special government subsidies, or be sold to taxpaying private power companies with sale proceeds going to retire some of the national debt it helped create.”